Varnum, S.
This is one of the undecided matters that was before Surrogate Arnold, which has since been reargued before and submitted to me. It' is contended by the special guardian herein that two religious corporations which are legatees under the will cannot take for the reason that decedent died within two months after making her will. Both of these corporations were organized by special acts of the legislature,, and hence, in the absence of express words, are not subject to the restrictions imposed by section 6 of chapter 319 of the Laws of 1848. Hollis v. Drew Theological Seminary, 95 N. Y. 166; Cole v. Frost, 51 Hun, 578; Porter v. Carolin, 2 N. Y. Supp. 791. Neither of the institutions in question has these restrictions imposed by its charter. It cannot be said that the General Corporation Law of 1892 embodied the act of-1848 so as to take away the special character which the courts have predicated of it and to make it part of the general law. By section 33 of the act of 1892 such other cor*147porate laws as relate to matters embraced within the new act are made applicable. The subject of religious corporations, however, is not considered. That subject was not taken up until the year 1895, when the Membership Corporations Law was passed; and this law has been expressly held not to make section 6 of the Act of 1848 generally applicable to all religious corporations. Matter of Lampson, 22 Misc. 198, 49 N. Y. Supp. 576. The legacies in dispute should be paid as provided by the will.
Decreed accordingly.